DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0285756) in view of Zohar (US 2009/0082701).
Regarding claim 1, Wang discloses a computerized system comprising:
at least one camera configured to capture one or more images of a user’s body (para. 31, 43);
one or more neuromuscular sensors configured to obtain one or more neuromuscular signals from the user (para. 31, 43),
a memory storing an interference model trained to: 

Wang fails to disclose sub-muscular structures.
Zohar discloses an interference model trained to: take, as input, the one or more neuromuscular signals and/or information based on the one or more neuromuscular signals (para. 55, 63, 66); and output information indicative of sub-muscular activations (para. 8, 26, 49); and
at least one computer processor programmed to:
use the one or more images of the user’s body to calibrate the inference model (para. 49);
use the calibrated inference model to infer, from the one or more neuromuscular signals and/or the information based on the one or more neuromuscular signals, an activated state of one or more sub-muscular structures within a muscle of the user and a substantially simultaneous deactivated state of one or more additional sub-muscular structures within the same muscle (para. 8, 49, 63, 66-67); and
perform an artificial-reality operation in response to at least one of:
the activated state of the one or more sub-muscular structures (para. 8, 67, 42), or
the substantially simultaneous deactivated state of the one or more additional sub-muscular structures (para. 8, 67, 42).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Zohar in the device of Wang. The motivation for doing so would  of each muscle of the user (Zohar; para. 67-69), creating more accurate data for medical or fitness related research.
Regarding claim 2, Zohar discloses the one or more sub-muscular structures comprise one or more higher threshold sub-muscular structures within the muscle of the user that are, more often than not, activated in a recruitment pattern later than one or more lower threshold sub-muscular structures within the muscle (para. 8, 49, 67); and 
the one or more additional sub-muscular structures comprise the one or more lower threshold sub-muscular structures within the muscle (para. 49).
Regarding claim 3, Zohar discloses the at least one computer processor is further programmed to train the inference model to output the information indicative of motor unit activation (para. 49, 67); and
the information indicative of motor unit activations comprises information indicative of neural activation of spinal motor neurons that innervate the muscle of the user (para. 49, 67, 41).
Regarding claim 4, Wang discloses further comprising an extended reality (XR) system that generates an XR environment (fig. 1 and para. 23) wherein the at least one computer processor is further programmed to: 
detect, based at least in part on the at least one image, whether a gesture performed by the user matches a particular gesture (para. 23, 51, 61; wherein input gesture is compared to an offline gesture database); and, 
if the gesture performed by the user is detected to match the particular gesture, update the one or more inference models to incorporate neuromuscular data 
Wang fails to disclose a visual representation.
Zohar discloses displays a visual representation (49, 67).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings of Zohar in the device of Wang. The motivation for doing so would have been to provide the ability for a display device to display an avatar that mimics inputted user gesture (Zohar; para. 49), such that the user has a visual conformation of the inputted gestures inputted by the user.
Regarding claim 5, Zohar discloses wherein the visual representation is displayed on a display screen viewable by the user and comprises a visual representation of a hand (fig. 1E and fig. 3).
Regarding claim 6, Zohar discloses wherein the visual representation is displayed on a display screen viewable by the user and comprises instructions to the user (para. 29-30, 43).  
Regarding claim 7, Zohar discloses wherein the prompt for the user to perform the particular gesture is a visual representation of the particular gesture provided on a display screen viewable by the user (para. 29-30, 43).  
Regarding claim 8, Zohar discloses wherein the at least one image is captured by the at least one camera during performance of the gesture by the user (para. 27, 53), and 

Regarding claim 10, Zohar discloses wherein the at least one computer processor is further programmed to use the calibrated inference model to infer an activation pattern comprising:
one or more activated states of the one or more sub-muscular structures within the muscle of the user (para. 49, 67);
one or more deactivated states of the one or more sub-muscular structures within the muscle of the user (para. 49, 67);
one or more activated state of the one or more additional sub-muscular structures within the muscle of the user (para. 49, 67); and
one or more deactivated states of the one or more additional sub-muscular structures within the muscle of the user (para. 49, 67).
Regarding claim 11, Wang discloses wherein the at least one computer processor is further programmed to: 
detect based, at least in part, on the at least one image, whether a gesture performed by the user to perform a task within an extended reality (XR) environment generated by an XR system matches a stored gesture for performing the task (gesture recognition in para. 44, 49, 59-61); and, 

Regarding claim 12, Wang disclose wherein the gesture performed by the user is detected to match the stored gesture when a similarity between the gesture performed by the user and the stored gesture is above a predetermined threshold (para. 49, 59-61).
Regarding claim 13, Zohar discloses the one or more sub-muscular structures within the muscle of the user comprises a first single motor unit within the muscle of the user that is innervated by a first single spinal motor neuron (para. 49, 67); and 
the one or more additional sub-muscular structures within the muscle of the user comprises a second single motor unit within the muscle of the user that is innervated by a second single spinal motor neuron (para. 49, 67).
Regarding claim 14, Zohar discloses wherein the at least one computer processor is further programmed to update at least one parameter associated with the one or more inference models based on the one or more neuromuscular signals and/or the one or more images (para. 49, 67).
Claims 15-30 are rejected for the same reasons as stated above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zohar in further view of Pulli. 
Wang discloses further comprising wherein:
the one or more neuromuscular sensors are integrated into a wearable device adapted to be worn around a wrist of the user (para. 23, 31, 43); and the one or more neuromuscular sensors are configured to obtain the one or more neuromuscular signals from the wriest of the user (para. 32, 31).
Wang fails to disclose wherein the camera is located on the head mounted display.
Pulli discloses wherein the at least one camera is integrated in to a head-mounted display device (see fig. 2A and 2C).
The motivation for doing so would have been to provide the ability monitor hand movements from a first person perspective (Pulli; fig. 2A, 2C). Ultimately to not miss any movements of the user that could be blocked by a third person camera.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628